DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: claims 1-6 and 13-20, drawn to a method, classified in B33Y10/00.
Invention II: claims 7-12, drawn to a system, classified in B33Y30/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of Invention I can be practiced by another and material different apparatus of the system of Invention II, for example, the method requiring at least one mirror (as recited in line 3-4 of claim 1) can be practiced by a system having one mirror, contrary to the system of Invention II requiring at least two mirrors (as recited in line 5 of claim 7).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(2) Different classification, or
(3) Divergent fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Kevin Radigan on 01/11/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-6 and 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 5, 13, and 17 are objected to because of the following informalities: 
Claims 1 and 13 recite the limitations “a first 3D light-based printer configuration” (line 7 and line 10, respectively) and “the first light-based 3D printer configuration” (line 10 and line 13, respectively). It is suggested to unify the underlined terms. Also, it is suggested to amend the limitations as, for example, “a (the) first configuration of the light-based 3D printer” (referring “a light-based 3D printer” recited in line 3) to minimize any confusions possibly derived from a series of adjective terms in front of the “configuration” unless the Applicant intends to mean a specific term. 
light-based 3D printer configuration” (line 7 and line 8, respectively) and “the second 3D printer configuration” (line 10 and line 11, respectively). It is suggested to unify the underlined terms. Also, it is suggested to amend the limitations as, for example, “a (the) second configuration of the light-based 3D printer” to minimize any confusions possibly derived from a series of adjective terms in front of the “configuration” unless the Applicant intends to mean a specific term. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 recite the limitation “adjusting the lighting and mirror characteristics” in line 1 and lines 1-2, respectively. It is unclear whether the limitation mean (1) “adjusting the lighting and mirror characteristics … the adjusting resulting in a first 3D light-based printer configuration” as recited in claim 1 (lines 5-7) and claim 13 (lines 8-10), (2) “adjusting the lighting and mirror characteristics … the adjusting resulting in a second light-based 3D printer configuration” as recited in claim 5 (lines 5-7) and claim 17 (lines 6-8), or (3) both. For the purpose of examination, either of these interpretations would read on the claims.   

	Claim 20 recites the limitation “at least one mirror” (in line 2). It is unclear whether the limitation means “the at least one mirror” (as recited in claims 13, 17, and 18) or another at least one mirror. For the purpose of examination, either of these interpretations would read on the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph ¶ [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
at least one mirror and at least one light source,” and the limitation means that the light-based printer requires at least one mirror. When the printer has only one mirror meeting the requirement of claim 13, the printer no longer meets the requirement of claim 13 if the only one mirror (i.e., at least one mirror) is removed as recited in claim 20. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mullins (US 20180188684 A1).
Regarding claims 1 and 13, Mullins teaches a method (¶ [0019]: methods and systems directed to a dynamic holography printing device) comprising (in overall, claims 11-13): 
obtaining a computer aided design (CAD) representation of an object (¶ [0005]: computer-generated hologram (CGH) as a representation of an object; ¶ [0037]: the terms “hologram” and “holographic reconstruction” of the object; ¶ [0038]: the term “holographic wavefronts” as a spatially-modulated light of hologram; ¶ [0042]: each CGH forms a 3D holographic reconstruction.); 
determining mirror and lighting requirements of a light-based 3D printer (dynamic holography printing device 106) containing at least one mirror (mirror in LCOS-SLM 112 and/or mirror in MEMS 302) and at least one light source (laser source 110) based on the CAD representation of the object (¶ [0006]: a CGH may be encoded on a spatial light modulator (SLM) arranged to modulate the amplitude and/or phase of incident light, and light modulation may be achieved using electrically-addressable liquid crystals, optically-addressable liquid crystals or micro-mirrors, for example; ¶ [0046] and ¶ [0087]: SLM having a mirror surface; ¶ [0080]: MEMS device 302 having one or more mirrors, and the position and orientation of the mirrors is controlled and adjusted based on the synchronization signal received from the MEMS controller 304; ¶ [0058]; FIGURES 1-3); 
adjusting mirror and lighting characteristics of the at least one mirror and the at least one light source based on the determined mirror and lighting requirements, the adjusting resulting in a first 3D light-based printer configuration (¶ [0028]-¶ [0031]: identify a group of predefined spatial locations corresponding to the two-dimensional content on the layer of the target material and adjust the laser control signal and the LCOS-SLM (Liquid Crystal on Silicon Spatial Light Modulator) control signal; ¶ [0059]: The modulated laser light from the LCOS-SLM 112 forms holographic wavefronts, heat is formed at the constructive interference points of the holographic wavefronts, and the heat can be shaped, manipulated, steered by adjusting the modulation of the incident laser beams, the number of incident laser beams, and the intensity, size, and direction of the laser beams (i.e., adjusting laser source and SLM having a mirror). The heat can be used to cure specific areas on a surface of a target material for two-dimensional printing, and that is, the shape of the heated area is controlled by controlling the hologram (or holograms) represented on the spatial light modulator); and 
initiating a 3D printing process, wherein initiating the 3D printing process includes exposing a photosensitive material (target 206) within the light-based 3D printer (106) to light based on the first light-based 3D printer configuration (¶ [0020]: dynamic holographic wave fronts used to print a 3D object using traditional 3D printing lithography/sintering techniques (¶ [0012], ¶ [0082]-¶ [0086]: an example of printing operation; ¶ [0083]: the LCOS-SLM 112 modulates the first incident laser beam into a first set of holographic light field 402 (e.g., a first holographic wavefront) and the second incident laser beam into a second set of holographic light field 404 (e.g., a second holographic wavefront), and the constructive/destructive interference 406 between the first set of 
Mullins also teaches that a computer program product comprising one or more computer readable storage media (computer-readable medium 1018), and program instructions (1006) collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors (1004) to perform the method as presented above (¶ [0098], ¶ [0120], ¶ [0104]; claim 20; FIGURE 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Zeulner et al. (US 20190240906 A1, hereinafter Zeulner).
Regarding claims 2 and 14, Mullins teaches that a dynamic holography printing device 106 includes a laser source 110, an LCOS-SLM 112, a holographic printing controller 102, a processor 114, sensors 104, and a storage device 108 (¶ [0058]; FIGURE 1), the printing pattern and distance to the surface of the target material may be user-selected or determined based on data from sensors 104 (¶ [0061]), and various types of sensors can be integrated into the device and used for purposes (¶ [0067]-¶ [0068]). However, Mullins does not specifically teach that (1) receiving, during the 3D printing process, sensor data from at least one sensor within the light-based 3D printer, (2) determining whether a condition for reconfiguring the light-based 3D printer is met based on a sensor data threshold, and (3) reconfiguring, in response to determining that the condition for reconfiguring the light-based 3D printer is met, the light-based 3D printer, wherein reconfiguring the light-based 3D printer includes adjusting lighting and 
Zeulner teaches an apparatus for additively manufacturing 3D objects, having a determination device 7, 8 arranged inside the process chamber 6 and adapted to determine at least one parameter of the energy beam 5, preferably during an additive manufacturing process (abstract, ¶ [0042]; FIGURES 1, 2). The determination device 7, 8 is adapted to generate calibration data and/or adjustment data based on which the apparatus 1 is adapted to control the energy beam 5 in a closed loop (claim, ¶ [0031]-¶ [0034]: calibration/adjustment; ¶ [0048]-¶ [0051]: for example, lateral position and focal position of the energy beam 5; FIGURES 3, 4). A control unit 31, e.g., comprising a central process unit, may be provided that is adapted to receive the determined parameter from the determination devices 7, 8, and the control unit 31 may be adapted to generate calibration data and/or adjustment data, thus, it is possible to control the energy beam 5 in a closed loop, as the control of the energy beam 5 via the irradiation device 32 can be performed dependent on the determined parameter, and the effect of a corresponding calibration and/or adjustment can again be determined via the determination of the parameter and can subsequently be fed back to the control unit 31 (¶ [0053]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the sensors and the computer process unit of Mullins to be used for the determination of energy beam (such as intensity, lateral position, focal position, etc.) and to use the calibration/adjustment data obtained from the determination devices (i.e., sensors) and processed from the processing unit for the adjustment of the energy beam Zeulner in order to yield known results or a reasonable expectation of successful results of properly adjusting the energy beam and thus, printing 3D objects in improved quality (Zeulner: derived from ¶ [0005], ¶ [0031]-¶ [0033]). Of note, it would be obvious to one of ordinary skill in the art that the adjustment of the energy beam of modified Mullins would be provided by the adjustment of light source 110, and LCOS-SLM 112 and MEMS device 302 having one or more mirrors therein (Mullins: as shown FIGURES 1-3).  
Regarding claims 3 and 15, modified Mullins teaches that the sensor data threshold is a light intensity threshold (Zeulner: ¶ [0020]: It is possible to perform an intensity measurement or a comparison of the spot size of the sub-part that is incident on the detector to verify whether the nominal focal position is met; ¶ [0023]: by performing a corresponding determination, for example of a spot diameter of the sub-part on the detector or an intensity measurement, conclusions can be drawn to whether the energy beam is properly focused; ¶ [0030]: the determination of the power of the energy beam (or the intensity of the energy beam) may be used to determine the focal position and/or the lateral position of the energy beam), and the reconfiguring the light-based 3D printer includes altering an intensity of the at least one light source of the light-based 3D printer (Mullins: ¶ [0050]: that a holographic system is provide for controllably irradiating a target with at least one distinct focused light field region, for example, a region of constructive interference having relatively high intensity such as energy or power density; ¶ [0059] and ¶ [0074]: the modulated laser light from the LCOS-SLM 112 forms holographic wavefronts, and heat is formed at the constructive interference points of the holographic wavefronts, and the heat can be shaped, manipulated, steered by adjusting the modulation of the incident laser beams, the number of incident laser beams, and the intensity, size, and direction of the laser beams; ¶ [0096]: at block 804, the laser controller 204 generates a laser control signal to the laser source 110 to control an intensity of a laser beam, a direction of a laser beam, and a number of laser beams; FIGURE 8). Thus, modified Mullins teaches all the claimed limitations, and the motivation to combine applied to claim 2 equally applies here. 
Regarding claims 4 and 16, modified Mullins teaches that the sensor data threshold is a light intensity threshold (Zeulner: ¶ [0020]: It is possible to perform an intensity measurement or a comparison of the spot size of the sub-part that is incident on the detector to verify whether the nominal focal position is met; ¶ [0023]: by performing a corresponding determination, for example of a spot diameter of the sub-part on the detector or an intensity measurement, conclusions can be drawn to whether the energy beam is properly focused; ¶ [0030]: the determination of the power of the energy beam (or the intensity of the energy beam) may be used to determine the focal position and/or the lateral position of the energy beam), and the reconfiguring the light-based 3D printer includes repositioning the at least one mirror within the light-based 3D printer (Mullins: ¶ [0059] and ¶ [0074]: the modulated laser light from the LCOS-SLM 112 forms holographic wavefronts, and heat is formed at the constructive interference points of the holographic wavefronts, and the heat can be shaped, manipulated, steered by adjusting the modulation of the incident laser beams, the number of incident laser beams, and the intensity, size, and direction of the laser beams; ¶ [0096]: at block 804, the laser controller 204 generates a laser control signal to the laser source 110 to control an intensity of a laser beam, a direction of a laser beam, and a number of laser beams; ¶ [0006]: a CGH may be encoded on a spatial light modulator (SLM) arranged to modulate the amplitude and/or phase of incident light, and light modulation may be achieved using electrically-addressable liquid crystals, optically-addressable liquid crystals or micro-mirrors, for example; ¶ [0046] and ¶ [0087]: SLM having a mirror surface; ¶ [0080]: MEMS device 302 having one or more mirrors, and the position and orientation of the mirrors is controlled and adjusted based on the synchronization signal received from the MEMS controller 304). 
Of note, when the heat (i.e., curing) can be shaped, manipulated, steered by adjusting the modulation of the incident laser beams, the number of incident laser beams, and the intensity, size, and direction of the laser beams, it would be obvious to one of ordinary skill in the art that the LCOS-SLM 112 and the MEMS device 302 would be reconfigured as being controlled by LCOS-SLM controller 202 and MEMS controller 304, respectively, for example, reconfiguring/repositioning the one or more mirrors of the LCOS-SLM 112 and the MEMS device 302. 
Thus, modified Mullins teaches all the claimed limitations, and the motivation to combine applied to claim 2 equally applies here. 
Regarding claims 5 and 17, modified Mullins teaches all the claimed limitations disclosing a second portion of the object is printed by the method as recited in claims 5 and 17, which is almost parallel to the method as recited in claims 1 and 13 (Mullins: claims 11-12 for a portion, claim 13 for a first portion, claim 14 for a second portion; also, see all citations presented in regarding claims 1 and 13). 
 
Regarding claims 6 and 18, modified Mullins teaches adjusting the lighting and mirror characteristics includes at least adjusting a position and angle of each of the at least one mirror and the at least one light source (Mullins: ¶ [0080]: MEMS device 302 having one or more mirrors, and the position and orientation of the mirrors is controlled and adjusted based on the synchronization signal received from the MEMS controller 304; claim 12: identifying a plurality of predefined spatial locations … generating the LCOS-SLM control signal and the laser control signal to adjust a position of the focal points of the modulated plurality of incident laser beams to correspond with the plurality of predefined spatial locations; ¶ [0059]: the spatial light modulator is configured to provide at least one phase-only lens and at least one corresponding grating to controllably-position the corresponding focused light; ¶ [0084]: the cure direction 408 indicates that the wavefronts can be adjusted such that the location of curing/sintering can be adjusted to allow for solidification at multiple points; ¶ [0085]-¶ [0086]; FIGURES 3-5). Of note, it would be obvious while printing an object using holographic projection, a position and angle of mirror of MEMS device 302 and LCOS-SLM 202 and a position and angle of a laser source 110 are adjusted as being individually controlled by MEMS controller 304, LCOS-SLM controller 202, and laser controller 204. 
Regarding claim 19, modified Mullins teaches adjusting the lighting and mirror characteristics further includes adjusting an intensity and frequency of the at least one light source (Mullins: ¶ [0059]: The heat can be shaped, manipulated, steered by adjusting the modulation of the incident laser beams, the number of incident laser beams, and the intensity, size, and direction of the laser beams; ¶ [0074]: The laser 
Regarding claim 20, modified Mullins wherein adjusting the lighting and mirror characteristics further includes removing at least one mirror from the light-based 3D printer (Mullins: FIGURE 2: one example of a dynamic holography printing device having LCOS-SLM and LOCS-SLM controller without MEMS device and MEMS controller; FIGURE 3: one example of a dynamic holography printing device having LCOS-SLM and LOCS-SLM controller AND MEMS device and MEMS controller). Of note, both LCOS-SLM and MEMS device have at least one mirror, respectively (as presented in the paragraphs regarding claim 13), and when MEMS device and MEMS controller are not in use (as shown in FIGURE 2), it would be obvious that the one at least one mirror of MEMS device is removed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 20190022941 A1) teaches a digital light processing (DLP) three-dimensional (3D) printing system having a light source and a mirror (abstract). 

Kelly (US 20180326666 A1) teaches a system and method for computed axial lithography (cal) for 3d additive manufacturing (abstract). 
Turner (US 20030210323 A1) teaches a dynamic laser printer scanning alignment using a torsional hinge mirror (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744